Citation Nr: 1645268	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  15-09 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to June 1987, August 1988 to July 1989, and May 2008 to July 2008.  He also had National Guard and Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Board previously considered this issue and remanded in August 2015. 

The Agency of Original Jurisdiction (AOJ) granted service connection for asthma in an October 2015 decision.  Therefore, the benefit has been fully granted and the appeal of that issue is no longer before the Board.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The weight of the evidence shows that the left knee disability is not related to service, and was not caused or aggravated by the service-connected right knee disability.


CONCLUSION OF LAW

The criteria for an award of service connection for left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In December 2012, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations and medical opinions for the left knee claim in December 2012 and September 2015.  The examinations were thorough and detailed and recorded the subjective reports.  The combined medical opinions are adequate, because they considered all relevant evidence of record, provided rationale for conclusions, and addressed all theories of entitlement.  The Veteran is not prejudiced by the fact that the September 2015 examiner was not able to view the medical literature he submitted.  The medical literature does not dispute the conclusions the examiner made and therefore would not help the Veteran's claim.  

Following the remand directives, the AOJ obtained the September 2015 examination and medical opinion for the claim.  The examiner addressed the questions posed by the Board.  In so doing, the RO substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

The Veteran contends that his left knee disability is related to service because he began to experience pain at that time and alternatively, that his left knee disability was caused or aggravated by overcompensation for his service-connected right knee disability.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses but not to determine the cause of left knee arthritis or meniscal tear as this requires specialized medical knowledge and training to understand the complexities of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds him credible, as his statements have been detailed and generally consistent.

The Board has reviewed the record and finds that the criteria for service connection for left knee disability have not been met.  38 C.F.R. § 3.303.

The evidence shows a current left knee disability.  The VA examiners diagnosed a left knee meniscus tear and resulting degenerative joint disease.  More current treatment records from July 2016 note a total left knee replacement two months prior.

The weight of the evidence is against finding an in-service event or injury related to the current left knee disability.  Service treatment records do not show diagnosis of, treatment for, or complaints of a left knee disability.  The Veteran was continuously found fit for duty with regard to his left knee.  See Service treatment and personnel records.  The Veteran reported lifting and carrying boxes, banging knees, climbing ladders, playing basketball and baseball, and carrying a ruck sack for marches in service but has not identified a specific in-service event or injury to the left knee.  See VA examinations, October 2012 statement.  In examinations and statements to VA, he has consistently reported that his left knee began hurting some months after his right knee injury in 1985 and he did not injure the left knee at the time of the right knee injury.  

The September 2015 examiner opined that the left knee disability is less likely than not related to service because the Veteran consistently reported no injury to the left knee in service and there are no in-service records of an injury or symptoms.  The examiner further explained that regular training and service activities, such as sports and climbing ladders, are not considered trauma or injuries and do not provide a mechanism of injury that would be expected to result in meniscal tear or degenerative disease, particularly given the Veteran's relatively short time on active duty.  Additionally, the examiner noted that the Veteran attended multiple medical appointments since 2005 with no mention of left knee symptoms; complaints of knee symptoms began in 2011, after service.

Instead of being caused by the same initial injury, the Veteran asserts that his left knee disability was caused by or aggravated by him putting more pressure on the left knee as compensation for the right knee disability.  In support of his contention, the Veteran submitted medical literature explaining the nature of an antalgic gait.  The articles discuss an antalgic, or abnormal, gait and explain that it can be caused by compensation for degenerative joint disease or soft tissue trauma when a person reduces weight bearing on the painful limb.  The September 2015 examiner explained that there was no significant chronic abnormal gait found on examination or indicated in medical appointments since 2005.  Therefore, there is no mechanism for the right knee to cause the left knee disability.  See September 2015 opinion.  Additionally, both the September 2015 and December 2012 examiners found causation or aggravation of the left knee disability by the right knee disability less likely than not.  The examiners explained that there is a lack of scientific knowledge to support the notion that degenerative joint disease in one knee could cause or aggravate a contralateral meniscal tear or degenerative joint disease.  The medical literature provided by the Veteran does not discuss whether an antalgic gait, if present, would cause a disability in the other leg.  

The record does not include any medical opinions refuting those of the VA examiners.  The Board has considered the Veteran's reports that left knee pain began shortly after the in-service right knee injury and that he feels he has compensated for his right knee by putting more weight on his left.  However, the Board finds the VA examiners' opinions outweigh his contentions because the opinions cite the evidence of record and explain why the knee disability cannot be related to the right knee disability.  Moreover, the question of whether his gait is chronically antalgic to the extent that it could cause problems for the left knee is medical in nature, beyond the scope of a layperson.  Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has been afforded the benefit of the doubt, but the preponderance of the evidence is against service connection on a secondary basis.  See 38 C.F.R. §§ 3.102, 3.303, 3.304.

Finally, the Board has considered whether the presumption of service connection for chronic diseases could apply to the Veteran's knee claim.  Degenerative joint disease, or arthritis, is considered a chronic disease under VA regulations.  See 38 C.F.R. § 3.307, 3.309.  However, the record does not show a diagnosis of left knee degenerativa joint disease until 2011, more than a year after active duty.  The Veteran's reports of continuous pain in this case are insufficient to establish continuity of arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  His current reports are inconsistent with service and VA records showing he was regularly evaluated with no complaints of left knee pain.  The preponderance of the evidence is also against service connection on a direct basis.  See 38 C.F.R. §§ 3.102, 3.303.    


ORDER

Service connection for a left knee disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


